Citation Nr: 0421137	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for back disability, as 
secondary to service-connected benign prostatic hypertrophy.

2.  Entitlement to service connection for back disability, on 
a direct basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had verified active duty service from June 1965 
to June 1968, and service with the Massachusetts Army 
National Guard from September 1990 to October 1997.  The 
record also reflects a possible period of service in the 
Massachusetts Army National Guard beginning in 1978 and 
continuing through 1988 or later that has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision in which 
the RO denied service connection for a back disability, to 
include as due to service-connected benign prostatic 
hypertrophy.  The veteran filed a notice of disagreement 
(NOD) in August 2001, and a statement of the case (SOC) was 
issued in June 2002.  The veteran filed a substantive appeal 
in August 2002.  As explained below, the Board has 
characterized the appeal as encompassing the two issues on 
the title page.

The Board's decision denying service connection for a back 
disability, as secondary to benign prostatic hypertrophy, is 
set forth below.  The claim for service connection for a back 
disability, on a direct basis, is addressed in the remand 
following the order.  This matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.    


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for a back 
disability as secondary to benign prostatic hypertrophy has 
been accomplished.

2.	The preponderance of the competent and probative evidence 
weighs against a finding of a medical relationship between 
any present back disability and the veteran's service-
connected benign prostatic hypertrophy.


CONCLUSION OF LAW

The criteria for service connection for a back disability, as 
secondary to service-connected benign prostatic hypertrophy, 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for secondary 
service connection on appeal has been accomplished.  

Through the June 2002 SOC, the August 2003 and November 2003 
supplemental SOCs (SSOCs), and the RO's letter of February 
2003, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  Pursuant to the 
aforementioned documents, the veteran has also been afforded 
the opportunity to present evidence and argument in support 
of his claim.  In its February 2003 letter, the RO requested 
that the veteran provide authorization to enable it to obtain 
any outstanding private medical records, and information to 
enable it to obtain any VA treatment records, employment 
records, or records from other Federal agencies, as well as 
requested that the veteran submit any additional evidence in 
his possession.  Through this letter, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the June 2002 SOC 
explaining what was needed to substantiate the secondary 
service connection claim within one-year of the July 2001 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO 
notified the veteran of the VCAA duties to notify and assist 
in its letter of February 2003; the veteran has not informed 
the RO of the existence of any evidence that had not already 
been obtained in response to that letter, or at any other 
point during the pendency of this appeal.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from VA Medical Centers (VAMCs) associated with the Boston 
Healthcare System, dated from September 1996 to May 1998, and 
from April 2000 to February 2003; has obtained records 
pertaining to disability benefits from the Social Security 
Administration (SSA); and has arranged for the veteran to 
undergo VA examination.  Moreover, the veteran has been given 
opportunities to submit evidence to support his claim; he 
submitted personal statements dated May 2000 and February 
2002.  Significantly, neither the veteran nor his 
representative has identified any additional outstanding 
pertinent evidence that has not been obtained, and the record 
does not otherwise indicate that there are existing records 
pertinent to the claim on appeal that need to be obtained.  
[Parenthetically, the Board points out that, while there is a 
possible period of service in the Massachusetts Army National 
Guard from the late 1970s through the late 1980s, and that 
service records associated with any such period have yet to 
be obtained, such service records are possibility relevant to 
a claim for direct service connection (hence, the remand, 
below), but have no bearing on the claim for secondary 
service connection decided herein.]

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for secondary service 
connection. 


II.	Background and Analysis

In its July 1999 rating decision, the RO granted service 
connection for benign prostatic hypertrophy, and assigned an 
initial evaluation of 40 percent, effective November 1, 1997.

VA hospitalization and outpatient records from the VAMCs 
associated with the Boston Healthcare System, dated from 
September 1996 to May 1998, and from April 2000 to February 
2003, document the veteran's ongoing complaints of lower back 
pain.  X-rays of lumbosacral spine in April 2002 revealed a 
narrowing of the L5-S1 intervertebral disc space, minimal 
spondylolisthesis of the L4 on L5, and no other significant 
abnormality.  

In May 2000, the veteran's representative stated that the 
veteran experienced back pain on a continuous basis, which 
the veteran associated with his prostate disability.

On VA examination in July 2001, the veteran reported that he 
began to have symptoms of benign prostatic hypertrophy during 
the late 1980s, and that he also began to have back pain 
around this time period as well.  According to the examiner, 
when asked whether he believed that his prostate problem was 
causing his back disability, the veteran responded that in 
his opinion there was no connection.  The veteran also 
reported that he did not do any lifting as a result of his 
back disability, and also that he could not sit down in one 
spot for more than two hours.  

Examination revealed a 4-cm transverse scar on the low mid 
back; the examiner noted that it appeared that a cyst of the 
skin had been removed from this location.  The scar was well-
healed and was not functionally significant.  The veteran was 
able from a standing position to forward flex his spine to 90 
degrees, and to retroflex to 20 degrees; he was also able to 
laterally flex to 20 degrees, and rotate to 30 degrees, and 
there did not appear to be any limitation of motion due to 
pain.  Recent X-rays showed mild narrowing of the space 
between L5 and S1, to a degree that was not unusual for an 
individual the same age as the veteran, and the rest of the 
spine was normal.  There was also no indication of 
spondylolisthesis, as had appeared on the April 2000 X-ray.  
The examiner diagnosed mild to moderate degenerative joint 
disease of L5-S1 with an otherwise normal back by x-ray 
examination, and with the possibility of some radiation down 
the right leg that was related to degenerative joint disease.  
The examiner also opined that there was no connection between 
the veteran's back disability and his benign prostatic 
hypertrophy, whether on the basis of direct cause and effect, 
or of aggravation, and further stated that the type of 
prostate problem that the veteran had did not cause back 
pain.    

In a July 2001 rating decision, the RO denied service 
connection for a back disability, to include as due to 
service-connected benign prostatic hypertrophy.   

In a February 2002 statement, the veteran contended that, 
contrary to what the July 2001 examiner had documented, he 
had never denied the possibility of a relationship between 
his back disability and his prostatic hypertrophy.  The 
veteran further stated that he presently believed that his 
back disability had been caused by his prostatic hypertrophy.  

Pertinent to the claim being decided herein, the Board points 
out that service connection may be granted for disability 
that is proximately due to or the result of service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary disability, the secondary 
disability shall be considered a part of the original 
disability.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the criteria for service 
connection for a back disability, claimed as secondary to 
benign prostatic hypertrophy, have not been met.  

In the only competent opinion to address the medical 
relationship, if any, between any current back disability and 
the veteran's benign prostatic hypertrophy, the July 2001 VA 
examiner completely ruled out such a relationship-to include 
on the basis of causation, and aggravation.  That examiner 
also noted that the type of prostate problem the veteran 
experienced in general did not cause back pain.  Hence, the 
preponderance of the evidence weighs against the claim, and 
the veteran has neither presented, nor alluded to the 
existence of, any contrary medical evidence (i.e., medical 
evidence that establishes a medical relationship between the 
already service-connected disability and the claimed 
disability).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions as to a secondary relationship.  
While the Board does not doubt the sincerity of the veteran's 
beliefs, as a layperson without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter, such as the medical 
relationship question upon which this case turns.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As indicate above, the only competent 
evidence on this point weighs against the claim.  

Under these circumstances, the claim for secondary service 
connection must be denied.  In reaching this decision, the 
Board has considered applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
weighs against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for a back disability, as secondary to 
benign prostatic hypertrophy, is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection for a back 
disability, on a direct basis, is warranted.  

Initially, the Board notes that there is a claimed period of 
service in the Massachusetts Army National Guard (from around 
1978 to at least 1988) that has not been verified, and for 
which SMRs have not been obtained.  The veteran's most recent 
record of separation from active duty (DD Form 214) shows 20 
years of active duty and 4 years of inactive duty; records 
from the Massachusetts Army National Guard dated in 1997 
document the veteran's military retirement that same year.  
However, the periods of service that have been verified-
active duty with the Army from 1965 to 1968 and service with 
the Massachusetts Army National Guard from 1990 to 1997-do 
not total at least 20 years.  

Thus, it appears that there is another period of service, as 
claimed, that has not been verified.  Accordingly, the RO 
should contact the Adjutant General for the Massachusetts 
National Guard (as well as any other appropriate sources) to 
verify the dates of this period of service, and to ensure 
that all SMRs from such period of service have been 
associated with the claims file.  See 38 U.S.C.A. § 
5103A(a)(3).    

While this matter is on remand, the RO also should obtain all 
outstanding VA medical records; specifically, any records 
from VAMCs associated with the Boston Healthcare System 
between June 1998 and March 2000, and after February 2003 
(periods for which there are currently no records in the 
claims file).  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In requesting these records, the 
RO must follow the procedures prescribed in 38 C.F.R. § 3.159 
(2003) as regards requesting records from Federal facilities.   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The RO should specifically request 
information and authorization concerning the veteran's 
treatment for a back strain during the late 1980s at St. 
Elizabeth's Hospital in Boston, to which the veteran referred 
to during the July 2001 VA examination.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the matter remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should contact the Adjutant 
General of the Massachusetts National 
Guard and any other appropriate sources to 
verify the veteran's period of service 
preceding the verified period of service 
with the Massachusetts Army National Guard 
from September 1990 to October 1997, and 
should ensure that all SMRs pertaining to 
this period of service have been 
associated with the claims file.

2.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's claimed back 
disability from within the VA Boston 
Healthcare System from February 2003.  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include medical evidence from St. 
Elizabeth's Hospital in Boston, from 
during the late 1980s).  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
has been accomplished.  

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a back disability, on a 
direct basis, in light of all pertinent 
evidence and legal authority.  

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC (to include clear reasons 
and bases for all determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



